Citation Nr: 0717704	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-10 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945 and from June 1947 to June 1964.  Service 
records show that he was awarded the Purple Heart and the 
Combat Infantryman's Badge.  The veteran died in July 2004.  
The appellant is the widow of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions dated in September 2004 and 
November 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, that denied service 
connection for the cause of the veteran's death and 
entitlement to compensation pursuant to 38 U.S.C.A. § 1318 
(West 2002).  Entitlement to Survivors' and Dependents' 
Educational Assistance under chapter 35, United States Code 
was granted.  The appellant only expressed disagreement as to 
the issue of entitlement to service connection for the cause 
of death and this is the only issue on appeal before the 
Board.  See 38 C.F.R. §§ 20.200, 20.201 (2006).   

In a November 2004 statement, the appellant appears to raise 
the issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 (West 2002) for the veteran's death due to 
VA medical hospitalization and treatment.  This issue is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran died on July [redacted], 2004; the cause of the 
veteran's death as shown on the death certificate was 
metatastic lung cancer and smoking was listed as an other 
significant cause.     

2.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss which was rated as 
70 percent disabling and a gunshot wound to Muscle Group III, 
right shoulder, which was rated as 20 percent disabling.  A 
total rating due to individual unemployability was in effect 
from October 6, 2000.    

3.  A disability which was incurred in service did not aid or 
lend assistance to the production of death, did not 
accelerate death, and did not render the veteran materially 
less capable of resisting the effects of the primary cause of 
death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.


CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the appellant in September 2004.  The letter 
notified the appellant of what information and evidence must 
be submitted to substantiate the claim for service connection 
for the cause of the veteran's death, as well as what 
information and evidence must be provided by the appellant 
and what information and evidence would be obtained by VA.  
She was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of her claim to the RO.  The content of 
the letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

Element (1) is not at issue.  Regarding elements (2) and (3), 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
for service connection for the cause of the veteran's death.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the appellant was not provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  However, the Board notes that as 
discussed below, service connection for the cause of the 
veteran's death is not warranted.  Therefore, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot. 

Although the VCAA notice was provided to the appellant 
subsequent to the initial AOJ unfavorable decision in July 
2004, the Board finds that there is no prejudice to the 
appellant.  As noted above, the appellant was provided with 
content-complying notice in September 2004.  After the VCAA 
notice was provided, she had two months to respond to the 
notice and submit additional evidence in support of her 
claim.  The claim was readjudicated in April 2005, seven 
months after the VCAA notice.  Given the ample communications 
regarding the evidence necessary to establish service 
connection for the cause of the veteran's death and 
considering that the appellant has been provided all the 
criteria necessary to establish service connection and is 
represented by a highly qualified veterans service 
organization, the Board finds that any notice deficiencies 
are moot.  The Board finds that the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.      

The Board finds that the duty to assist has been met.  All 
available copies of the veteran's service medical records are 
associated with the claims file.  Copies of the veteran's 
treatment records from the Temple VA medical facility, 
including the records of the veteran's hospitalization prior 
to the time of his death, are associated with the claims 
folder.  The veteran's death certificate is associated with 
the claims folder.  An autopsy was not performed.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating her claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Certain conditions, such as cardiovascular-
renal disease, including hypertension will be presumed to 
have been incurred in service if manifested to a degree of 10 
percent within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation 
(DIC).  38 U.S.C.A. § 1310 (West 2002).  In order to 
establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected 
disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. § 3.312 
(2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312. 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence. 38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Analysis

The appellant argues that service connection for the cause of 
the veteran's death is warranted because the cause of the 
veteran's death is directly related to his military service.  
The appellant states that the veteran served in World War II 
and the Korean War.  She asserts that the veteran was injured 
in service and had shrapnel in his body which was not 
removed.  The appellant indicates that to her knowledge, the 
shrapnel was in the veteran's torso, but she contends that a 
CT scan in 2004 detected shrapnel in the brain.  The 
appellant also asserts that the shrapnel could have caused 
lead poisoning and this may have led to the veteran's death.  

The cause of the veteran's death on July [redacted], 2004 as shown on 
the death certificate was metatastic lung cancer.  Smoking 
was listed as an other significant cause.  Review of the 
record shows that in April 2004, the veteran underwent a CT 
scan of the brain after having complaints of headaches.  The 
CT scan revealed two very vascular nodular lesions in the 
left cerebral hemisphere compatible with metatastic disease.  
A VA oncology consultation report dated May 7, 2004 indicates 
that the veteran was seen regarding a diagnosis of non-small 
cell lung cancer, recently established with brain metastases.  
The veteran reported that he had been doing quite well until 
Thanksgiving when he started to notice that he was having 
problems with his memory and he was not as active.  The 
veteran was eventually evaluated for these symptoms and a 
weight loss of 18 pounds.  A lung mass was detected along 
with the brain metastasis.  The veteran underwent a biopsy 
and the diagnosis was non-small cell lung cancer.  The 
veteran was not currently in acute distress.  The assessment 
was non-small cell lung cancer.  The recommendation was 
radiation therapy and follow-up with hospice.  The veteran 
and his family were apprised that the disease was not 
curable.  

Hospital records show that the veteran underwent the 
palliative radiation therapy.  On May 28, 2004, the veteran 
was admitted to the palliative care unit with the main goal 
of keeping the veteran comfortable and pain free.  Hospital 
records dated July 9, 2004 indicate that the veteran was 
showing signs of deterioration.  On July [redacted], 2004, the 
veteran died.  

At the time of the veteran's death, service connection was in 
effect for bilateral hearing loss which was rated as 70 
percent disabling and a gunshot wound to Muscle Group III, 
right shoulder, which was rated as 20 percent disabling.  A 
total rating due to individual unemployability was in effect 
from October 6, 2000.  There is no competent evidence which 
establishes that a service-connected disability caused or 
contributed to the non-small cell lung cancer which was the 
cause of the veteran's death, or that the cause of death was 
related to service.  

There is no evidence of non-small cell lung cancer in 
service.  A November 1945 discharge examination report, for 
the veteran's first period of service, indicates that 
examination of the lungs was normal and chest x-ray was 
negative.  Service examinations in January 1950, September 
1952, January 1962, and November 1964 indicate that 
examination of the lungs was normal and chest x-ray was 
negative.  Chest x-ray examination reports dated in April 
1955, January 1957, and August 1957 indicate that the 
examination was negative.  The February 1964 separation 
examination report, for the veteran's second period of 
service, indicates that examination of the lungs was normal 
and chest x-ray was negative.  There is no competent evidence 
of complaints, treatment, or diagnosis of lung cancer in 
service.  

The veteran separated from service in June 1964.  He 
underwent VA examination in November 1964.  Chest x-ray 
examination was negative.  There is no medical evidence of 
record for the time period of November 1964 to October 1996 
except for private medical records of surgery for prostate 
cancer in May 1988.  Associated with the file are VA 
treatment records and private medical records dated from 
October 1996 to 2004.  Review of the record shows that non-
small cell lung cancer was first detected in May 2004.  

The evidence in favor of a link between the cause of the 
veteran's death and a disease or injury in service, consists 
of the appellant's statements.  Although competent to offer 
evidence as to facts within her personal knowledge, such as 
the occurrence of the veteran's symptoms, without the 
appropriate medical training or expertise, the appellant is 
not competent to render an opinion on a medical matter, such 
as, in this case, the possible relationship between the cause 
of the veteran's death and his period of service, including 
any shrapnel wounds or other injuries incurred in service.  
See Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  

The provisions of 38 C.F.R. § 3.312 provide that in 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  In the present case, cancer, of any type, 
was first shown many years after service, and the medical 
evidence does not establish a causal connection between the 
cause of the veteran's death and his period of service 
including a disability or disease incurred in service.  There 
is also no competent evidence indicating that the cause of 
death is related to service.  

The Board notes that the September 1964 VA examination noted 
a history of a shell fragment wound in the left cheek and a 
small metallic foreign body in the soft tissue of the left 
cheek shown on skull series at that time; an April 2004 VA x-
ray study showed a small metallic foreign body over one of 
the zygomatic arches.  However, there is no competent medical 
evidence supporting the appellant's theory that the veteran 
had shrapnel in the brain that caused lead poisoning that, in 
turn, caused brain cancer.  The evidence shows that the brain 
cancer was metastatic, the metallic foreign body seen on x-
ray in 2004 was over the zygomatic arch and not in the brain, 
and there is no reference to lead-induced cancer in the 
record.  The Board also notes the reference to smoking as an 
other significant cause on the death certificate; however, 
service connection cannot be granted for disease or injury 
attributable to the use of tobacco products during service.  
38 U.S.C.A. § 1103 (West 2002).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for entitlement to service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is not warranted and the appeal is denied. 



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


